DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
The following is a Reason for Allowance in response to Application Serial Number: 17/164,990, filed on February 02, 2021. Claims 1-20 are allowed.

The information disclosure statement (IDS) filed on June 28, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

The Terminal Disclaimer filed March 24, 2022 is acknowledged. 

Reasons for Patent Eligibility under 35 U.S.C. § 101
Claim 1 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. The claims as a whole implements certain methods of organizing human activity (e.g. managing personal behavior) in a specific manner that necessarily rooted in computer technology and limits the abstract idea of determining operator competency level as an indication of non-compliance of a sample testing instrument into the practical application by locking out the operator from operating the sample testing instrument based on non-compliance. For at least these reasons, Examiner finds the claim is not direct to an abstract idea. Claims 14 and 20 are eligible for similar reasons as claim 1. Thus claims 1-20 are eligible.
Reasons for Patent Eligibility under 35 U.S.C. § 103
Examiner analyzed claim 1 (similarly claims 14 and 20) in view of the prior art and found not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. Claims 1-20 are allowed.

The prior art does not teach or fairly suggest:
“… generating a plurality of attributes configured to assess a competency level of an operator to operate at least one sample testing instrument, the at least one sample testing instrument comprising a disposable device operating in conjunction with an analyzer to perform an analytical test on a sample, wherein the plurality of attributes comprises at least two attributes selected from the group consisting of a knowledge test for operation of the at least one sample testing instrument, a knowledge test for acquisition and disposition of the sample with the at least one sample testing instrument, a knowledge test on sample testing regulations, a practical test on obtaining results of the analytical test with the at least one sample testing instrument, a practical test on quality control testing with the at least one sample testing instrument, and a practical test on data entry and data handling with the at least one sample testing instrument…”

Sunderani (US 20090163832 A1) teaches a data managing device for connection to a diagnostic instrument. The data managing device includes a controller for controlling the operation of the data managing device and controlling the diagnostic instrument by communicating specific protocols to the diagnostic instrument (see Abstract). Specifically, Sunderani discloses an administrator may set specific control tests to be performed in a diagnostic instrument before testing is performed. The control tests may include calibration tests, quality control tests, proficiency tests, and the like (see par.0053). However these control tests may be performed based on criteria or a trigger event set by the administrator, for example based on time frequency, change of user/operator, change of strip lot, change of strip bottle, or change of diagnostic device and if the trigger event requires the control test to be performed, the usual testing of the sample specimen is disabled or locked until such control test is performed (see par. 0053).  
Sunderani does not teaches the specific case of generating a plurality of attributes comprises at least two attributes selected from the group consisting of a knowledge test for operation of the at least one sample testing instrument, a knowledge test for acquisition and disposition of the sample with the at least one sample testing instrument, a knowledge test on sample testing regulations, a practical test on obtaining results of the analytical test with the at least one sample testing instrument, a practical test on quality control testing with the at least one sample testing instrument, and a practical test on data entry and data handling with the at least one sample testing instrument. 

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 






Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624